Citation Nr: 0731704	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The appellant alleges military service with the United States 
Armed Forces in the Far East (USAFFE) in the Philippines from 
December 1941 to February 1946.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 hearing officer's decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied the 
above claim.  In September 2004, the Board remanded the claim 
for additional development.  


FINDINGS OF FACT

1.  By decision in July 2001, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for basic entitlement to basic eligibility for VA benefits.  
In May 2003, the appellant filed a request to reopen his 
claim.  

2.  Evidence received since the July 2001 decision does not 
raise a reasonable possibility of substantiating the 
appellant's claim for basic eligibility to VA benefits.  


CONCLUSIONS OF LAW

1.  The July 2001 decision which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to basic eligibility for VA benefits is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the RO's July 2001 decision, 
which denied the appellant's claim for basic eligibility for 
VA benefits, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in April 2000, the RO 
denied the appellant's claim of entitlement basic eligibility 
for VA benefits.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In 
July 2001, the appellant filed to reopen his claim, and that 
same month the RO denied the claim.  Although a notice of 
disagreement was received in December 2002, this was 
untimely, as determined by the RO in March 2003.  See 
38 C.F.R. § 20.302(a); Letter from RO to the appellant, dated 
March 18, 2003.  Therefore, the RO's July 2001 decision was 
final.  Id.  

In May 2003, the appellant filed to reopen his claim.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

The appellant claims entitlement to VA benefits based on his 
alleged service as a member of the U.S. Armed Forces in the 
Far East (USAFFE).  

The most recent and final denial of this claim was the RO's 
decision dated in July 2001.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's July 2001 decision.  See 38 U.S.C.A. §5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
claimant as defined in VA statute and regulation.  

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2007).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2007).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2007).

The evidence of record at the time of the RO's July 2001 
decision included a lay statement from a physician asserting 
that the appellant had USAFFE service.  A certificate from 
General Headquarters Armed Forces of the Philippines, Office 
of the Adjutant General, dated in April 1999, indicated that 
the appellant had USAFFE service from December 15, 1941 to 
February 23, 1946.  A "joint affidavit" from H.S.N. and 
A.O.M., received in January 2000, asserted that the appellant 
was "a World War II veteran who came back to Tambo from the 
Death March in Bataan in 1942."  A Philippine Army discharge 
indicated that the appellant had service from December 12, 
1941 to February 19, 1946.  A statement from the National 
Personnel Records Center (NPRC), received in April 2000, 
stated that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
Guerillas, in the service of the United States Forces.  

At the time of the RO's July 2001 denial of the claim, there 
was no service department evidence to show that the appellant 
had an established period of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  

Evidence received since the RO's July 2001 decision consists 
of statements from the appellant, photographs of military 
medals, several lay statements, and several statements from a 
physician.  Other evidence is described below:

A Philippine Army certificate, dated in December 1937, 
indicates that the appellant had 51/2 months of service as a 
trainee as a reserve private in the Fifth District Militia 
Division.  

Certificates from General Headquarters Armed Forces of the 
Philippines, Office of the Adjutant General, dated in October 
2001, and September 2003, indicate inter alia that the 
appellant had USAFFE service from December 15, 1941 to 
February 23, 1946.  

An "Affidavit for Philippine Army Personnel," (APAP) dated in 
February 1946, indicates that the appellant had service as a 
USAFFE "regular" and "guerilla."  This  document is 
accompanied by an "induction record" and an "enlistment 
record."  

In January 2006, the RO attempted to verify the appellant's 
claimed service with the NPRC.  A letter from the NPRC, dated 
in February 2006, shows the NPRC states that the appellant's 
claimed USAFFE service could not be verified, and that there 
were no archives or acceptable secondary evidence to support 
his claim of service time in the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.  

In June 2006, the RO again attempted to verify the 
appellant's claimed service with the NPRC, noting that its 
January 2006 request had used an incorrect release from 
active duty (RAD) date.  A letter from the NPRC, dated in 
June 2006, shows that the NPRC states that the appellant's 
name was not shown in the official records and archives on 
file at the Center which list the members of the Philippine 
Commonwealth Army, including recognized guerillas, in the 
service of the United States Armed Forces.    

This evidence, which was not of record at the time of the 
RO's July 2001 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  None of the 
evidence includes verification from an appropriate service 
department demonstrating that the appellant served as a 
member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in service of the United States of 
America.  In short, under 38 C.F.R. §§ 3.41 and 3.203, 
Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  See Duro; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  The RO attempted to 
verify the appellant's claimed service without success.  
There has been no new evidence presented since the service 
department search which is different from the evidence 
already considered, that would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the appellant's claim for basic eligibility to 
VA benefits.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore not reopened.  


II.  VCAA 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the notice requirements have been 
satisfied.  In September 2004, the RO sent the appellant a 
notice letter (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  The notification letter 
informed the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2007).  The RO's notification letter contained 
a specific request for the appellant to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Board notes that the Court 
of Appeals for Veterans Claims (Court) has held recently that 
a supplemental statement of the case (SSOC) that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III) aff'd 
Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudicated decision).  Here, a July 2007 
SSOC postdated the September 2004 notice letter.  The 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, at 542, citing Mayfield II, 444 F.3d at 1333-
34.  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the July 2001 rating 
decision, as well as a March 2003 duty to assist letter and 
the July 2007 Supplemental Statement of the Case, shows that 
the appellant was notified that his claim for basic 
eligibility for VA benefits had previously been denied.  They 
further informed the appellant of the criteria for legal 
entitlement to VA benefits, specifically, that he had to 
submit new and material evidence to reopen his claim, 
including new and material evidence of  verification from an 
appropriate service department demonstrating that the 
appellant has the requisite service.  In summary, the 
appellant has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claim.  
Kent.  

Further, the RO's May 2004 Statement of the Case clearly set 
forth the requisite evidence, as defined in 38 C.F.R. § 
3.203, and notified the appellant as to why the evidence he 
had submitted was not adequate for purposes of showing 
qualifying service.  See also July 2003 hearing transcript; 
July 2007 Supplemental Statement of the Case; August 2004 RO 
memo.  

Importantly, statements on appeal indicate that the appellant 
has actual knowledge of the information and evidence that is 
necessary to substantiate his claim.  See Written statements 
from the appellant, dated October 25, 2003, November 21, 
2003, February 14, 2004, July 12, 2004, and August 7, 2007; 
Appellant's representative's "written brief presentation," 
dated in August 2004.  Accordingly, the Board finds that the 
notice requirements in this case have been met.  

Additionally, even though the U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice requirements apply 
in a claim to reopen (such as this), it also held that an 
appellant who is currently ineligible for VA benefits as a 
matter of law based on the NPRC refusal to certify the 
appellant's service is not prejudiced by lack of notice.  See 
Palor v. Nicholson, No. 04-0555 (U.S. Vet. App. Jun 29, 
2007); see also Sanders v. Nicholson, 487 F.3d 881 (2007) 
(holding that the purpose of section 5103(a) notice is not 
frustrated, and thus, the claimant is not prejudiced, when 
the benefit sought cannot be awarded as a matter of law); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (determining 
that VCAA notice error was nonprejudicial where appellant was 
not entitled to benefit as matter of law).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has attempted to verify the appellant's claimed 
service, and has obtained private medical records, and other 
evidence.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, basic 
eligibility for VA benefits is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


